On Avrr.TCATioN for Rehearing.
Counsel for Gibert insist that our decree is ultra petitionem.
He says: “The demand relates to extinguishment of the mortgage-by a process of imputation of payments different from that made by Gibert, leaving him, as a consequence, an ordinary creditor for the full amount claimed by him, and for which he is placed by Mix himself on his schedule as a mortgage creditor.”
The language of the petition is “ that said mortgage, if it ever-existed, has been extinguished by payment before the institution of these proceedings in insolvency.”
We simply decided that the inscription of Gibert’s mortgage must be canceled and erased, because the debt it secured had been'paid. The opinion did not treat o.r dispose of any other debt. They remain open to future controversy.
Rehearing refused.